894 F.2d 403Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Timothy Charles JONES, Defendant-Appellant.
No. 89-7097.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 21, 1989.Decided:  Jan. 2, 1990.

Timothy Charles Jones, appellant pro se.
Eric William Ruschky, Office of the United States Attorney, for appellee.
Before DONALD RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Timothy C. Jones appeals from the district court's order denying his Fed.R.Crim.P. 35(a) motion to correct sentence.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Jones, Cr. No. 87-284 (D.S.C. Mar. 17, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.